       Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 1 of 13



Derek A. Jordan
Barnes Law
601 S. Figueroa St., Ste. 4050
Los Angeles, CA 90017
Tel: (310) 510-6211/ Fax: (310) 510-6225
E-mail: derekjordan@barneslawllp.com

Attorney (Pro Hac Vice) for Defendant
Jonathan Folker


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                    DAVENPORT DIVISION


                                              )
UNITED STATES OF AMERICA                      )       No. 3:19cr0047-JAJ
                                              )
               Plaintiff,                     )       DEFENDANT’ S SENTENCING
                                              )       MEMORANDUM
                       vs.                    )
                                              )
JONATHAN FOLKER,                              )
                                              )
            Defendant.                        )
__________________________________            )

       COMES NOW Jonathan Folker, the Defendant in the above styled and numbered cause,

fully humbled, fully cooperative, and having a desire to fully repay his debt to society, moves

this honorable Court to vary & depart from the United States Sentencing Guidelines to

determine a reasonable sentence of just deserts that inspires confidence in the criminal justice

system amongst all, as articulated under United States v. Booker, 543 U.S. 220 (2005), 18 U.S.C.

§3553(a), the Due Process and Equal Protection Clauses, and progeny flowing from all.


I.     SUMMARY

       The only issue left before the court is determining what sentence would be sufficient, but

no greater than necessary, to meet the goals of 18 U.S.C. § 3553. Pursuant to Booker and its



                                                  1
       Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 2 of 13



progeny, the Court must impose a sentence that is not greater than necessary to satisfy the

statutory purposes of sentencing and, to do so, must consider all of the characteristics of the

defendant and circumstances of the offenses. If necessary, the court should reject advisory

guidelines that are not based on national sentencing data and empirical research. See United

States v. Booker, 543 U.S. 220 (2005); Rita v. United States, 551 U.S. 338 (2007); Gall v. United

States, 552 U.S. 38 (2007); Kimbrough v. United States, 552 U.S. 85 (2007); Spears v. United

States, 555 U.S. 261 (2009); Nelson v. United States, 555 U.S. 350 (2009). The appropriate legal

standard is to employ a “just deserts” approach to sentencing. “Just deserts” requires that: “From

the defendant’s standpoint the sentence should not be unreasonably harsh under all the

circumstances of the case and should not differ substantially from the sentence given to another

similarly situated defendant convicted of a similar offense under similar circumstances.”

(emphasis added). United States v. Irey, 612 F.3d 1160, 1206 (11th Cir. 2010).

       Under the facts and circumstances attendant to this case, the sufficient sentence necessary

to meet the mandates and goals of 18 U.S.C. § 3553 is home detention, extended probation of 3

years or more and combined with community service and restitution in some fashion the Court

deems appropriate. Such a sentence conforms to “similarly situated defendants” as well as “not

unreasonably harsh” from “the defendant’s standpoint,” does not offend the Due Process and

Equal Protection Clauses of the United States Constitution, yet compels the defendant to publicly

restore what he took from the community by working to benefit society and the underprivileged,

always subject to this court's control and power to revoke the probation and issue a full-length

incarceration sentence. This effectuates concerns for restorative justice without imposing de-

facto punishment on the taxpayer and community the defendant’s behavior wronged, while also

affording the defendant make up for his mistakes directly to that community.




                                                 2
       Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 3 of 13



       A.   THE NATURE AND CIRCUMSTANCES OF THE OFFENSE AS WELL
       AS THE HISTORY AND CHARACTERISTICS OF JONATHAN FOLKER
       INDICATE THAT A SENTENCE INVOLVING PRISON TIME IS OVERLY
       HARSH.

       “[I]f ever a man is to receive credit for the good he has done, and his immediate

misconduct assessed in the context of his overall life hitherto, it should be at the moment of his

sentencing, when his very future hangs in the balance.” United States v. Adelson, 441 F. Supp. 2d

506, 513–14 (S.D.N.Y. 2006). Courts recognize that a “truly extraordinary” charitable history

serves as a basis for variance under 18 U.S.C. § 3553(a). See, e.g., United States v. Howe, 543

F.3d 128, 132 (3d Cir. 2008) (affirming a sentence of probation and three months’ home

confinement in a wire fraud case where the Guidelines range was 18–24 months but the

defendant’s life was marked by outstanding devotion to family, community, and church); United

States v. Thurston, 544 F.3d 22, 26 (1st Cir. 2008) (affirming three-month sentence for Medicare

fraud conspiracy of more than $5 million (Sentencing Guidelines recommended five years of

prison time) based on, among other things, defendant’s charitable work, community service,

generosity with his time and support and assistance of others).

       The Court has received ten letters from Mr. Folker’s friends, acquaintances, professional

colleagues and family attesting to his good character (character letters filed under seal per local

rule, Dkt. 24). As reflected in those letters, Mr. Folker is not a greedy criminal as the government

portrayed him as such but a man with no prior criminal record who got in over his head, lost his

way, and now stands repentant and humbled. The letters attached to the memorandum speak to

his friendship, loyalty, professional work ethic and positive community impact.

               1.      PRE-SENTENCE REPORT AND GUIDELINE CALCULATIONS

       Mr. Folker’s character, repentance, and full cooperation during the pendency of these

charges—things the Court will not have an opportunity to fully appreciate in a sentencing


                                                  3
       Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 4 of 13



hearing—is undoubtedly the reason that his family, friends, colleagues, and acquaintances,

despite their awareness of the guilty verdict, have written to the Court affirming that they

continue to trust and support him. The U.S. Probation Office has calculated an advisory

guideline range of 18-24 months imprisonment, derived from a total Offense Level of 15, a

criminal history category of 1, and after 3 points subtracted for acceptance of responsibility (Dkt.

No. 16, Pgs. 12 & 17). This is based on a calculation of $256,783.71 for total tax liability and

restitution (Dkt. No. 16, Pg. 11).

       The defense believes that this number is an aggregated total, improperly including

penalties and interest that pushes Mr. Folker from Zone C to Zone D to assure a harsher

sentence. The Total Tax Liability of $256,783.71 includes $48,813.71 with the latter including

some unknown amount of “additional interest” (Dkt. No 16, Pg. 11). Assuming the “additional

interest” cited, but not revealed, is more than $6,784.71 then Mr. Folker should instead have a

Total Tax Liability of less than $250,000, yielding an Offense Level of 13, zone C (given a

criminal history category of 1, and after 3 points subtracted for acceptance of responsibility) with

a guideline range of 12-18 months.

       As noted, the IRS has added two sums, one including penalties and interest, to arrive at

their tax liability for sentencing purposes. Penalties and interest should not be included in the tax

loss for sentencing as that would effectively punish the defendant twice for the same crime. In

this case the incentives are too perverse: not only does the IRS get to ask for more in repayment

than what was withheld by the defendant’s actions, but the IRS would also get to use that extra

interest sum, a sum they will be repaid, to ask for harsher sentencing. Importantly, even the

Criminal Tax Manual agrees that the Sentencing Guidelines state that interest and penalties are




                                                 4
        Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 5 of 13



excluded when assessing the penalty for tax evasion. See: U.S. Department of Justice, Tax

Division, Criminal Tax Manual, 2012, Pg. 13.

        Regardless of the amount of penalties and interest improperly included in the Total Tax

Liability, the Guidelines are only advisory after Booker and it is within the sentencing court’s

discretion “to not dwell on the exact amount of the tax loss” as defined in the Guidelines. United

States v. Suzuki, 180 F. App’x 751, 752 (9th Cir. 2006). Even if “the sentencing court were to

adhere strictly to the Guidelines, the resulting tax-loss number is unlikely to bear more than a

passing resemblance to the defendant’s civil liability under the [IRS] Code.”1

                 2.       THE NATURE AN CIRCUMSTANCES OF THE OFFENSE

        Mr. Folker understands that to prove his guilt under Count 1 (Tax Evasion) the

government must prove, beyond a reasonable doubt the following elements: 1) an affirmative act

of evasion (here, an estimate of total tax liability, Form 4868); 2) tax was due and owing for

2013; and 3) that he acted willfully. Under Count 2 (Making and Subscribing a False Tax

Return), Mr. Folker further understands the government must prove, beyond a reasonable doubt

the following elements: 1) he made and subscribed a Form 1040 Individual Income Tax Return

for Tax Year 2012 which was false as to a material matter; 2) the return was signed under

penalty of perjury; 3) he did not believe the return to be true and correct as to every material

matter; and 4) he falsely subscribed the return willfully, with intent to violate the law.

                 3.       THE NATURE AND CHARACTERISTICS OF JONATHAN FOLKER

        Without depreciating the seriousness of the crime, or of Mr. Folker’s desire to take full

responsibility, the evidence and defendant’s history would show that absent this series of


1
 See: IRS Cannot Add Interest and Penalties to Criminal Restitution Award citing Klein v. Comm'r, 149 T.C. No. 15
(2017)


                                                       5
       Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 6 of 13



decisions, bad decisions that will forever alter Mr. Folker’s life, Mr. Folker led a life that would

be otherwise described as a “picked up by the bootstraps” story.

       Mr. Folker grew up the son of a factory worker in a middle-class home in a stiflingly

conservative Jehova’s Witness family. He was the second of four children, with an older brother

with mental health issues and a mother with various other physical ailments.

       At barely 17 Mr. Folker struck out on his own. Jonathan denounced the overly

conservative and restrictive nature of his family’s religion, and without a high school diploma,

entered the workforce. Mr. Folker learned to repair computers and progressed up through

several technology companies finding himself more than adept at niche coding and IT work. In

fact, Mr. Folker was sought after for his expertise while surrounded by others who were far more

experienced and educated.

       Around the age of 21, with a few years of successful experience under his belt and a

resume to match, Mr. Folker began working with a small start-up web design firm where he first

got behind on his taxes. There Mr. Folker misunderstood the import of the tax liability of a 1099

employee and found himself owing what seemed an insurmountable amount. As this company

was mismanaged and floundering, and with growing personal debt, Mr. Folker left and began

NERDWERX, the web design, hosting, and app development business, at issue here. (Dkt. 16,

Pg. 3). Then in his mid-twenties, and with a small but growing company, Mr. Folker moved to

Chicago to try his hand in a bigger market to grow and expand his company.

       With increased success over the following years, and a proportionally growing tax bill,

Mr. Folker did what could be expected of a certain type of single mid-twenties man without

much education and a stiflingly restrictive childhood, who had developed a particular skill, but




                                                  6
       Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 7 of 13



left without real business knowledge or counsel: he spent money, often lavishly, and ignored the

tax liabilities. Mr. Folker essentially buried his head in the sand.

        Almost a decade and a half later, Mr. Folker finds himself back at the beginning: a man

with nothing but the knowledge that he has honed a particular technical set of skills, and having

purged himself of most all remaining assets, is only left with his backbone to stand up and admit

when he was wrong, very wrong. He now stands asking to take responsibility, to repay his debt,

and to move on with his life and build something out of the ashes of the life he burned by

irresponsibility.

        Mr. Folker has been fully compliant during the investigation and “clearly demonstrated

acceptance of responsibility for the offense” while he “assisted authorities in the investigation or

prosecution of [his] own misconduct”. (Dkt. No. 16, Pg. 12). Mr. Folker is not a dangerous

criminal with a history that would necessitate incarceration, having only a reckless driving

conviction on his record. Ibid. In fact, the Probation Office correctly observed that Mr. Folker

does not appear to be a danger to the public and has been fully compliant during his release

awaiting sentencing on personal recognizance. Of note, Mr. Folker was diagnosed with Attention

Deficit Hyperactivity Disorder, Depressive Disorder, and anxiety, traits that no doubt contributed

to his crimes. (Dkt. No. 16, Pg. 14). Mr. Folker currently lives with family in a stable supporting

environment.

        B.   A REDUCED SENTENCE IS APPROPRIATE AND IN CONFORMITY
        WITH THE INTENT OF THE SENTENCING GUIDELINES.
        The court has the duty to assess a punishment that considers the relative seriousness

of the offense as well as one that is just in that particular case. See 18 USC § 3553 (a)(2)(A).

The court must also impose a sentence that avoids unwarranted disparities among defendants

with similar records who are convicted of similar criminal conduct. 18 U.S.C. § 3553(a)(6).


                                                  7
        Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 8 of 13



        In 2019, sentences below the guideline range were imposed in over 74.2% of tax cases.

See U.S. Sent’g Comm’n, Quarterly Data Report, Preliminary FY 2019, Table 10. Only 25.8%

of all sentences imposed in tax cases were within the guideline range and none were above the

guideline range. Id.

        Of all defendants convicted of tax related offenses in 2019, over 35% did not receive a

sentence of imprisonment at all, but instead were sentenced to either probation and confinement

or probation only. Id. at Table 7. For the remaining offenders upon which a term of

imprisonment was imposed, the average sentence received was 16 months while half received a

sentence of 12 months or less. Id. at Table 6.

        In fact, a January 2020 ruling out of the Eastern District of Pennsylvania illustrates that

in even more egregious tax crimes, defendants are often sentenced to little or no prison time. In

what was called “an example of sheer greed” where the defendant “lined his pockets through

fraud”, the president of Newell Rubbermaid was sentenced to one month incarceration and 12

months supervised release with a $210,000 fine, for filing a false tax return and travelling out of

country to manicure his offshore accounts to avoid tax liability.2

        A sentence of probation with confinement conditions is not only within the Court’s

authority but is also reasonable, sufficient, and not greater than necessary, particularly in tax

cases for similarly situated, first time, nonviolent offenders, such as Mr. Folker, where the

defendant has no criminal history, presents effectively little risk of recidivism, needs to stay in

the workforce to repay restitution, and can contribute to the community outside of prison with




2
 See: https://www.justice.gov/usao-edpa/pr/former-president-newell-rubbermaid-sentenced-tax-fraud-related-
offshore-asset


                                                       8
        Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 9 of 13



home-detention, family support and stable employment, under the court's extensive supervision

with the power of incarceration for violations.

         Gall’s acknowledgement that imprisonment “may work to promote not respect, but

derision, of the law if the law is viewed as merely a means to dispense harsh punishment”

appears to be one of the guiding factors behind the realization that the significant majority of all

defendants convicted of tax related crimes receive a sentence below the guideline range, with a

large proportion of those receiving no term of imprisonment at all. This must be taken into

consideration to advance the objectives of 18 U.S.C. § 3553(a)’s “sufficient but not greater than

necessary” limitations.3

                  1.       A DETERRENT TO FUTURE ACTIVITY

         Mr. Folker’s occupation and reputation with the local and professional

communities have already been marred by his actions and the subsequent criminal

consequences and stigma. His reputation, skill, and hard work will always be undermined

by the shadow of the results of his criminal activity.4 His indictment and the resulting

embarrassment have certainly shaken any delusions about the seriousness of his behavior and

at the same time they have removed any and all motivation to ever act in a criminal manner. In

light of his proven history, Mr. Folker is not the type of individual that would disregard this


3
  Other statutes also direct a district court in sentencing a defendant. Under 18 U.S.C. § 3582, a sentence involving
incarceration is subject to the following limitation: “The court, in determining whether to impose a term of
imprisonment, and, if a term of imprisonment is to be imposed, in determining the length of the term, shall […]
recogniz[e] that imprisonment is not an appropriate means of promoting correction or rehabilitation.” 18 U.S.C.
§ 3582 (emphasis added).

 4
   The court could consider this in the totality of circumstances as an atypical way that a defendant has already
 suffered punishment. See United States v. Anderson, 533 F.3d 623 (8th Cir. 2008) ( “Other ways in which the
 defendant had suffered atypical punishment such as the loss of his reputation and his company”). This is
 particularly important as the court reviews the many reference letters that have been sent on Mr. Folker’s behalf
 indicating his reputation in the community.




                                                          9
       Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 10 of 13



experience and ever act illegally again. Unlike many who are charged with similar crimes,

Mr. Folker has given no indication in his past, present or future, that his major motivating

force is greed. In fact, it could be argued that the activity illustrated here is in complete

contradiction to his usual character.5

        The individual before this court is not one with a dangerous criminal mind, and we ask

that the court take his actions both pre and post indictment into consideration when

deciding his punishment. He has complied with all conditions of bond without exception.

He was not formally arrested in the present case and was given the opportunity to make an

initial appearance in court without any detention. He appeared in court with only a summons

intends to fully comply with any court requirements should he be granted probation. His

ability and willingness to comply with court ordered direction is clearly documented in this

case and should be relied on by this court in assessing future compliance.

                  2.       THE NEED OF THE SENTENCE IMPOSED

        Jonathan Folker has never been imprisoned. The sentence he receives from the Court

will no doubt leave a significant impression on him. Any amount of time spent in probation

would be a consistent reminder of his criminal status and would serve to remind him of the

consequences of any future criminal activity. The court has the duty to assess a punishment

that considers the relative seriousness of the offense as well as one that is just in that

particular case. See 18 USC § 3553 (a)(2)(A). In assessing the relative seriousness of the



 5
   Courts have affirmed sentences of probation based on the on finding that the defendant did not fit the profile of a
 particular type of criminal. Probation was granted in the case of a pedophile, who had no history of substance
 abuse, no interpersonal instability, was motivated and intelligent, and had the continuing support of his family
 United States v. Autery, 555 F.3d 864 (9th Cir. 2009). These are all favorable factors that are also present in the
 instant.




                                                          10
      Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 11 of 13



offense the court should also consider the possibility of full payment of restitution

(frustrated and delayed unnecessarily should Mr. Folker be incarcerated), and the comparison to

other similarly situated defendants. Mr. Folker will forever be a felon and his ability to generate

income to make-whole his community and those he has harmed will be further diminished by

any moment he is taken out of the work force. Mr. Folker has, and continues to, go to great

lengths to liquidate any assets he has accumulated to make-whole his community and those he

has harmed. Mr. Folker has a long road to right his wrongs, but that road can be made

considerably shorter for those he has harmed, and those that love and support him, if the

sentence imposed balances mercy and the directive to use his talents to repay those he has

harmed.


II.    CONCLUSION


          For the reasons stated above, Defendant JONATHAN FOLKER respectfully requests

 that this Court impose a sentence of probation for a term that this Court feels would

 promote respect for the law and; to take into account the mitigating circumstances

 surrounding the commission of the offense as well as the continued support of his family and

 the community.



DATED: February 8, 2020

                                              Respectfully submitted,

                                              By:     /s/ Derek A. Jordan
                                                      DEREK A. JORDAN
                                                      Counsel for Jonathan Folker

                                                      Barnes Law
                                                      601 S. Figueroa St., Ste. 4050
                                                      Los Angeles, CA 90017

                                                 11
Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 12 of 13



                                     Tel: (310) 510-6211/ Fax: (310) 510-6225
                                     E-mail: derekjordan@barneslawllp.com




                                12
      Case 3:19-cr-00047-JAJ-SBJ Document 25 Filed 02/08/20 Page 13 of 13



                                CERTIFICATE OF SERVICE



       It is hereby certified the foregoing document was delivered through the Court’s electronic

filing and notice system (CM/ECF), or, as appropriate by sending of copy of the same by

electronic mail to the following address:

Clifford R Cronk, III
Assistant U.S. Attorney
United States Attorney's Office - DAV
131 East 4th Street
Suite 310
Davenport, IA 52801
563-449-5415
Fax: 563 449 5415
Email: Cliff.Cronk@usdoj.gov


       DATED this 8th day of February 2020.


                                                           /s/Derek A. Jordan
                                                           Derek A. Jordan, Esq.




                                               13
